DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019, 03/02/2020, and 12/11/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US 2003/0058299).
Regarding claim 1, Endo teaches a printer (20 figs.1,4; 20a fig.13) comprising: 
an information obtaining section (section of system controller 54 connected to 58,72 in figs.4,14 ) configured to obtain a parameter that affects ink discharge failures of a print head (36 figs.4,14) that discharges ink; 
an event data obtaining section (section of system controller 54 connected to 40,42 in figs.4,14 ) configured to obtain event data regarding an occurrence state of the ink discharge failures (ink discharge failure testing units 40,42 in figs.4,14 ); and 
a learning section (system controller 54 figs.4,14) configured to perform machine learning on a prediction condition of an occurrence interval of the ink discharge failures (ink discharge failures due to nozzle clogging as tested by 40/42, prolonged disuse of printhead/nozzles as timed by 58) in accordance with a learning data set created based on the parameter obtained by the information obtaining section (information obtained from 58,72 in figs.4,14) and the event data obtained by the event data obtaining section (data obtained from 40,42 in figs.4,14) (ejection failure occurrence is predicted by controller 54 based on length of time the printer is ideal and based on the presence of non-operating nozzles. See S5-S9 figs.9-11, see also figs.17-22, paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234). 

Regarding claim 2, Endo further teaches further comprising a prediction section (section of system controller 54 connected to 200 in figs.4,14) configured to predict the occurrence interval of the ink discharge failures based on the event data and the  (ejection failure occurrence is predicted by controller 54 based on length of time the printer is ideal and based on the presence of non-operating nozzles. figs.9-11, figs.17-22, paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234).

Regarding claim 5, Endo further teaches further comprising a maintenance controller (section of system controller 54 controlling the maintenance unit 200 in figs.4,14) configured to determine a maintenance execution timing based on the occurrence interval of the ink discharge failures predicted by the prediction section (figs.9-11; paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234)
 
Regarding claim 6, Endo further teaches further comprising the print head (36 figs.4,14), wherein the maintenance controller performs maintenance of the print head in accordance with the maintenance execution timing (figs.9-11). 

Regarding claim 7, Endo further teaches further comprising a notification section configured to notify of the maintenance execution timing (liquid crystal window 73 figs.4,14, paragraph 0185,0187,0188). 

Regarding claim 8, Endo further teaches wherein for the print head including a plurality of nozzles (figs.6) per color of the ink, the prediction section predicts the occurrence interval of the ink discharge failure per nozzle or per nozzle group including a plurality of nozzles (fig.22, paragraph 0229), and the maintenance controller determines the maintenance execution timing per the nozzle or per the nozzle group 

Regarding claim 9, Endo teaches a learning device targeted for a printer (20 figs.1, 4; 20a fig.13) including a printer head (36 figs.4, 14) that discharges ink, the learning device (figs.4, 14) comprising: 
an information obtaining section (section of system controller 54 connected to 58,72 in figs.4,14 ) configured to obtain a parameter that affects ink discharge failures of the print head (36 figs.4,14); 
an event data obtaining section (section of system controller 54 connected to 40,42 in figs.4,14) configured to obtain event data regarding an occurrence state of the ink discharge failures (ink discharge failure testing units 40,42 in figs.4,14); and 
a learning section (system controller 54 figs.4,14) configured to perform machine learning on a prediction condition of an occurrence interval of the ink discharge failures (ink discharge failures due to nozzle clogging as tested by 40/42, prolonged disuse of printhead/nozzles as timed by 58)  in accordance with a learning data set created based on the parameter obtained by the information obtaining section (information obtained from 58,72 in figs.4,14) and the event data obtained by the event data obtaining section (data obtained from 40,42 in figs.4,14) (ejection failure occurrence is predicted by controller 54 based on length of time the printer is ideal and based on the presence of non-operating nozzles. See S5-S9 figs.9-11, see also figs.17-22, paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234). 

Regarding claim 10, Endo further teaches wherein the information obtaining section (section of system controller 54 connected to 58,72 in figs.4,14) obtains as the parameter at least any one of color of the ink used by the print head (36 figs.4,5,14), a consumption amount of the ink per color during the occurrence interval of the ink discharge failures, temperature at use environment of the printer, maintenance information indicating an execution state of maintenance operation of the print head (s2 fig.9; s2,s26,2ss fig.11), operation time information regarding operation time of the printer (paragraphs 0147-0150, figs.4,9-11), and ink information regarding the ink used by the print head. 

Regarding claim 11, Endo further teaches further comprising a prediction section (section of system controller 54 connected to 200 in figs.4,14) configured to predict the occurrence interval of the ink discharge failures based on the event data and the prediction condition (ejection failure occurrence is predicted by controller 54 based on length of time the printer is ideal and based on the presence of non-operating nozzles. figs.9-11, figs.17-22, paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234).

Regarding claim 12, Endo teaches a method of learning (figs.4, 14), targeted for a printer (20 figs.1, 4; 20a fig.13) including a printer head (36 figs.4, 14) that discharges ink, the method comprising: 

an event data obtaining step (data from 40,42 received by controller 54 connected to in figs.4,14) of obtaining event data regarding an occurrence state of the ink discharge failures (ink discharge failure testing units 40,42 in figs.4,14); and 
a learning step of performing machine learning (system controller 54 figs.4,14) on a prediction condition of an occurrence interval of the ink discharge failures (ink discharge failures due to nozzle clogging as tested by 40/42, prolonged disuse of printhead/nozzles as timed by 58) in accordance with a learning data set created based on the parameter obtained by the information obtaining step (information obtained from 58,72 in figs.4,14) and the event data obtained by the event data obtaining step (data obtained from 40,42 in figs.4,14) (ejection failure occurrence is predicted by controller 54 based on length of time the printer is ideal and based on the presence of non-operating nozzles. See S5-S9 figs.9-11, see also figs.17-22, paragraphs 0147, 0148, 0149, 0155-0158, 0161, 0228, 0234). 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853